DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s RCE filed on 4/4/2022.
 Claims 1-7 and 13-20 are cancelled. Claims 8-12 and 21-25 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hong-Vinh Nguyen on 4/26/2022.
The application has been amended as follows: 

8. (Currently Amended) A system for controlling a photovoltaic-enabled distribution grid, comprising:
	a plurality of photovoltaic inverters connected to a plurality of nodes that are photovoltaic
enabled in the distribution grid; and
	a centralized controller configured to
		obtain a plurality of input signals from the plurality of nodes;
		determine an optimal steady state reactive power value for the plurality of nodes upon determining that one or more power loads changed from nominal values;
		update a current power consumption value based on the plurality of input signals;
		determine a control input based at least on the plurality of input signals by
implementing an optimal steady state feedback controller that is configured to minimize a difference between implementable reactive power and an optimal steady state reactive power at each time instant to compensate for abnormal power loads; and
	provide the control input to 

10. (Currently Amended) The system of claim 8, wherein the centralized controller is further configured to determine whether steady state has been reached for the distribution grid; and
	upon determining that steady state has not been reached,
		update the current power consumption value;
		determine another control input; and
		provide the another control input to 

Reason For Allowance
Applicant amended claim 9 and overcame the 112(b) rejection set forth in previous Office action. 
Applicant amended claim 8 (and similarly claim 21) by adding limitations “determine an optimal steady state reactive power value for the plurality of nodes upon determining that one or more power loads changed from nominal values; determine a control input based at least on the plurality of input signals by implementing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115